Case 2:19-cv-00385-JPH-MJD Document 18 Filed 07/10/20 Page 1 of 7 PageID #: 109




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   TERRE HAUTE DIVISION

 JOSHUA TAYLOR,                                        )
                                                       )
                               Petitioner,             )
                                                       )
                          v.                           )       No. 2:19-cv-00385-JPH-MJD
                                                       )
 RICHARD BROWN,                                        )
                                                       )
                               Respondent.             )

                      Order Denying Petition for a Writ of Habeas Corpus
                            and Directing Entry of Final Judgment

        Indiana prison inmate Joshua Taylor petitions for a writ of habeas corpus challenging a

 prison disciplinary sanction imposed in disciplinary case number MCF 19-01-0600. For the

 reasons explained in this Order, the habeas petition is denied. The petitioner's motion for court

 assistance, dkt. [17], is denied as moot.

    A. Overview

        Prisoners in Indiana custody may not be deprived of good-time credits or of credit-earning

 class without due process. Ellison v. Zatecky, 820 F.3d 271, 274 (7th Cir. 2016); Scruggs v. Jordan,

 485 F.3d 934, 939 (7th Cir. 2007); see also Rhoiney v. Neal, 723 F. App’x 347, 348 (7th Cir. 2018).

 The due process requirement is satisfied with: 1) the issuance of at least 24 hours advance written

 notice of the charge; 2) a limited opportunity to call witnesses and present evidence to an impartial

 decision-maker; 3) a written statement articulating the reasons for the disciplinary action and the

 evidence justifying it; and 4) "some evidence in the record" to support the finding of guilt.

 Superintendent, Mass. Corr. Inst. v. Hill, 472 U.S. 445, 454 (1985); see also Wolff v. McDonnell,

 418 U.S. 539, 563-67 (1974).




                                                  1
Case 2:19-cv-00385-JPH-MJD Document 18 Filed 07/10/20 Page 2 of 7 PageID #: 110




       B. The Disciplinary Proceeding

          On January 30, 2019, Indiana Department of Correction ("IDOC") Correctional Officer M.

 Malott wrote a Report of Conduct charging the petitioner with possession of intoxicants, a

 violation of IDOC Adult Disciplinary Code B-231. Dkt. 12-1. The Report of Conduct states:

          On 1/30/2019 at approximately 1:20pm Lieutenant N. Harris and I, Officer M.
          Malott, were in CHU cell 445/446 shaking it down for possible contraband. While
          shaking down the cell I discovered two (2) clear trash bags of an unknown liquid
          substance that smelled like rotting fruit in a property box belonging to Offender
          Taylor, Joshua #160810 C-445. Along with the unknown liquid substance I found
          two (2) small lengths of medical tubing sticking out of the clear trash bags. All
          items were confiscated and photos were taken for evidence.

 Id.

          On February 6, 2019, the petitioner was notified of this charge and provided a copy of the

 Screening Report. Dkt. 12-4. He pleaded not guilty and requested video evidence, photographs,

 and a witness statement. Id. He also asked why prison officials believed the contraband had been

 found in his property box, as opposed to the property box of his cellmate. Id.

          On February 19, 2019, offender Stephen Washington provided a witness statement

 indicating he had "no idea" what happened regarding the petitioner's alleged disciplinary violation.

          On March 11, 2019, at 10:00 a.m., the petitioner was provided a copy of a report

 summarizing the requested video evidence. Dkt. 12-8. The report states:

          I (D. Betzner) reviewed the DVR of the incident on 1/30/19. It is unclear on DVR
          as to who located the items as this occurred inside of the cell with the offenders
          standing in front blocking the limited view into the cell and more than one staff
          member performing a cell search.

 Id.
          The disciplinary hearing was originally scheduled for February 11, 2019. Dkt. 12-6, p. 1.

 It was postponed several times to allow prison officials more time to obtain the requested video

 evidence and witness statement. Id. at 1-3. The disciplinary hearing was ultimately held on March



                                                  `2
Case 2:19-cv-00385-JPH-MJD Document 18 Filed 07/10/20 Page 3 of 7 PageID #: 111




 12, 2019, at 8:00 a.m. Id. at 3; dkt. 12-7. Notice of this hearing date was mailed to the petitioner

 on March 1, 2019. Dkt. 12-6, p. 3.

         At the disciplinary hearing, the petitioner provided the following statement: "They found

 it in the box without the lock on it. Mine has the lock. It was my roommate's stuff." Dkt. 12-7. The

 disciplinary hearing officer found the petitioner guilty based on the evidence in the staff reports

 and imposed a deprivation of 30-days earned credit time. Id.

         The petitioner appealed his disciplinary conviction to the Facility Head and the IDOC Final

 Reviewing Authority. Dkts. 12-10, 12-11. These appeals were denied. Id. He then filed a petition

 for a writ of habeas corpus pursuant to 28 U.S.C. § 2254.

     C. Analysis

         The petitioner raises three grounds for relief, which the Court restates as: (1) he was

 provided with a copy of the report summarizing video evidence less than 24 hours before the

 disciplinary hearing in violation of IDOC policy; (2) the evidence is insufficient to support the

 disciplinary conviction; and (3) there was no Report of Disciplinary Hearing in his discipline file.

 Dkt. 1, p. 3.

         1. Report of Video Evidence

         A violation of IDOC policy during a disciplinary proceeding is not a basis for habeas relief

 unless it overlaps with one of the due process rights outlined in Wolff and Hill. See, e.g., Keller v.

 Donahue, 271 F. App'x. 531, 532 (7th Cir. 2008) (rejecting challenges to a prison disciplinary

 proceeding because, "[i]nstead of addressing any potential constitutional defect, all of

 [the petitioner's] arguments relate to alleged departures from procedures outlined in the prison

 handbook that have no bearing on his right to due process").




                                                  `3
Case 2:19-cv-00385-JPH-MJD Document 18 Filed 07/10/20 Page 4 of 7 PageID #: 112




        The alleged violation of IDOC policy in this case implicates the petitioner's right to

 adequate notice of the disciplinary hearing under Wolff and Hill. Due process requires that an

 inmate be given advanced "written notice of the charges . . . in order to inform him of the charges

 and to enable him to marshal the facts and prepare a defense." Wolff, 418 U.S. at 564. "The notice

 should inform the inmate of the rule allegedly violated and summarize the facts underlying the

 charge." Northern v. Hanks, 326 F.3d 909, 910 (7th Cir. 2003) (citations and quotation marks

 omitted).

        The petitioner was provided written notice of the charge against him on February 6, 2019.

 Dkt. 12-4. This notice provided him the opportunity to request a witness statement and physical

 evidence. Id. The disciplinary hearing was postponed multiple times in order to obtain the

 requested evidence. Dkt. 12-6. Although the report summarizing the video evidence was provided

 to the petitioner less than 24 hours before the hearing, this report merely indicates that the video

 recording did not capture the search of the petitioner's cell. Accordingly, the petitioner's request

 for relief on this ground is denied.

    2. Sufficiency of the Evidence

        Challenges to the sufficiency of the evidence are governed by the "some evidence"

 standard. "[A] hearing officer’s decision need only rest on 'some evidence' logically supporting it

 and demonstrating that the result is not arbitrary." Ellison, 820 F.3d at 274. The "some evidence"

 standard is much more lenient than the "beyond a reasonable doubt" standard. Moffat v. Broyles,

 288 F.3d 978, 981 (2002). "[T]he relevant question is whether there is any evidence in the record

 that could support the conclusion reached by the disciplinary board." Hill, 472 U.S. at 455-56. The

 Report of Conduct alone may provide some evidence to support the disciplinary conviction if the




                                                 `4
Case 2:19-cv-00385-JPH-MJD Document 18 Filed 07/10/20 Page 5 of 7 PageID #: 113




 report "describes the alleged infraction in sufficient detail." McPherson v. McBride, 188 F.3d 784,

 786 (7th Cir. 1999).

        The Report of Conduct provides sufficient evidence of the petitioner's guilt. Prison officials

 discovered an intoxicating substance—the fermenting juice of rotting fruit—in the petitioner's

 property box. A correctional officer’s opinion that a substance appears to be an illegal or prohibited

 drug satisfies the "some evidence" standard. See Burks-Bey v. Vannatta, 130 F. App’x 46, 48

 (7th Cir. 2004) ("As to whether it was tobacco the guards found, prison officials do not need a

 chemist to help decide the question.") (citing United States v. Sanapaw, 366 F.3d 492, 496

 (7th Cir.2004) (even in a criminal trial, chemical analysis is not required to prove the identity of a

 suspected controlled substance); United States v. Pigee, 197 F.3d 879, 890 (7th Cir.1999)

 (a sentencing judge may determine that cocaine base was crack through witness testimony;

 chemical analysis is not required)).

        The petitioner's claim that the intoxicating substance was found in his cellmate's property

 box, and not his, is a request to reweigh the evidence, which this Court may not do. See Calligan

 v. Wilson, 362 F. App’x 543, 545 (7th Cir. 2009) (citing Hill, 472 U.S. at 455; Scruggs, 485 F.3d

 at 941). Accordingly, his request for relief on this ground is denied.

    3. Report of Disciplinary Hearing

        "Due process requires that an inmate subject to disciplinary action is provided a written

 statement by the factfinders as to the evidence relied on and the reasons for the disciplinary

 actions." Scruggs, 485 F.3d at 941 (internal quotation omitted). "Ordinarily a mere conclusion that

 the prisoner is guilty will not satisfy this requirement." Saenz v. Young, 811 F.2d 1172, 1174

 (7th Cir. 1987). But when a case is "particularly straightforward," the hearing officer need "only




                                                  `5
Case 2:19-cv-00385-JPH-MJD Document 18 Filed 07/10/20 Page 6 of 7 PageID #: 114




 to set forth the evidentiary basis and reasoning for the decision." Jemison v. Knight, 244 Fed.

 Appx. 39, 42 (7th Cir. 2007).

        The petitioner's right to a written statement is satisfied by the Report of Disciplinary

 Hearing. Dkt. 12-7. Although the petitioner claims that this form is not in his disciplinary file, it

 has been submitted to the Court in this proceeding. Id. The petitioner has not explained how he

 was prejudiced by prison officials' alleged failure to provide him with a copy of this report before

 he filed his administrative appeals and habeas petition. Furthermore, the petitioner did not present

 this ground for relief in his administrative appeals and may not do so for the first time on habeas

 review. See Lewis v. Sternes, 390 F.3d 1019, 1025-26 (7th Cir. 2004). Accordingly, the petitioner's

 request for relief on this ground is denied.

    D. Conclusion

        "The touchstone of due process is protection of the individual against arbitrary action of

 the government." Wolff, 418 U.S. at 558. There was no arbitrary action in any aspect of the charge,

 disciplinary proceedings, or sanctions involved in the events identified in this action, and there

 was no constitutional infirmity in the proceeding which entitles the petitioner to the relief he seeks.

 Accordingly, the petition for a writ of habeas corpus must be denied and the action dismissed.

 SO ORDERED.

 Date: 7/10/2020




                                                   `6
Case 2:19-cv-00385-JPH-MJD Document 18 Filed 07/10/20 Page 7 of 7 PageID #: 115




 Distribution:

 JOSHUA TAYLOR
 160810
 WABASH VALLEY - CF
 WABASH VALLEY CORRECTIONAL FACILITY - Inmate Mail/Parcels
 6908 S. Old US Hwy 41
 P.O. Box 1111
 CARLISLE, IN 47838

 Frances Hale Barrow
 INDIANA ATTORNEY GENERAL
 frances.barrow@atg.in.gov




                                      `7
